DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I- Species A: Figures 1-4. Claims 1-4
II- Species B: Figures 5-6. Claims 1-6
III- Subspecies B1: Figure 7.
IV- Species C: Figures 8-10. Claim 1.
V- Subspecies C1: Figure 11. Claim 1.
VI- Species D: Figures 12-14. Claim 1.
VII- Subspecies D1: Figure 15.
VIII- Species E: Figures 16-18. Claim 1.
IX- Subspecies E1: Figure 19.
X- Subspecies E2: Figure 20.
XI- Subspecies E3: Figures 21-23.
XII- Subspecies E4: Figures 24-26.
XIII- Species F: Figures 27-29. Claim 1.
XIV- Subspecies F1: Figure 30.
XV- Subspecies F2: Figure 31.
XVI- Species G: Figures 32-34. Claim 1.
XVII- Subspecies G1: Figures 35-38.
XVIII- Subspecies G2: Figures 39-40.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-XVIII lack unity of invention because even though the inventions of these groups require the technical feature of a container with a trunk portion, a spout portion , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of (JP2013-82484). (JP2013-82484) shows a container (2) with a trunk portion (1) and a spout portion (4).
 Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754